Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Corrada Del Río.
I — I

Deferencialmente, el curso decisorio mayoritano invita a parafrasear a Lope de Vega, en su obra FUENTEOVE-JUNA: “¿quién mató a [Barbarita]? ¡Fuenteovejuna, lo hi-zol’

(1)


Se concluye equivocadamente que la Vista Preliminar no fue “conforme a derecho”, pues antes de celebrarse Fis-calía poseía, y debió revelar y entregar a la defensa una supuesta “evidencia exculpatoria”, a saber, una grabación y dos (2) informes que contenían manifestaciones del testigo de cargo Eliezer Santana Báez —a título de recantación de que fue testigo ocular (alegadamente a sugerencias y bajo presión de agentes investigadores del Cuerpo de Investiga-ciones Criminales) — (2) hechas días antes de su testimonio *400jurado en la aludida Vista Preliminar.(3) Sin decirlo taxati-vamente, para la mayoría allí no se desfiló prueba sufi-*401cíente (en el quantum jurisprudencialmente requerido), y el testimonio de Santana Báez no era (ni es) digno de crédito.
Con el beneficio de los expedientes y minutas de la Vista Preliminar y los autos originales, rechazamos que en este caso, la Constitución, las leyes o las Reglas de Procedi-miento Criminal impusieran al Ministerio Fiscal a des-tiempo y prematuramente la obligación de descubrir y en-tregar a la defensa la grabación e informes sobre las referidas manifestaciones no juradas atribuibles al testigo de cargo Santana Báez.(4) También, que en la Vista Preli-minar no se haya desfilado suficiente prueba inculpatoria en derecho contra los peticionarios Rodríguez Galindo y Ortiz Vega.
La mayoría traza mal las coordenadas jurídicas pertinentes. Primero, según su evolución, el derecho de ac-ceso a evidencia exculpatoria reconocido en Brady v. Maryland, 373 U.S. 83 (1963),(5) como regla general no se ac-*402tiva antes del juicio. Segundo, no entra en juego si la de-fensa conoce y posee para el juicio dicha evidencia. Tercero, se reivindica después del juicio en virtud de una revisión judicial retrospectiva. Ninguno de estos tres (3) requisitos se cumplen en este caso. Más importante, no estamos ante verdadera prueba exculpatoria, per se.
Aún así, mediante una aplicación mecanicista, la mayo-ría anula innecesariamente unas acusaciones válidas y es-tablece un stare decisis que trastoca el orden procesal, des-virtúa el propósito y los parámetros de la Vista Preliminar (más que convertirla en un mini juicio, la transforma en “el juicio en su fondo”) y desestabiliza el esquema, balance y límites del descubrimiento de prueba consagrado en las Reglas de Procedimiento Criminal vigentes.(6)
*403HH HH
Para arribar a esa decisión la mayoría ha optado por anular automáticamente la Vista Preliminar sin hacer una revisión y evaluación integral en retrospectiva de la prueba desfilada en la aludida vista. Se dice que su dictamen no expresa “juicio definitivo alguno sobre la credibilidad del testigo Santana Báez”. Opinión del Tribunal, pág. 384. Sin embargo, las mismas razones aducidas para remitir a una nueva Vista Preliminar tienen el impacto decisorio y efecto neto de caracterizar a priori, como prueba exculpatoria per se, las manifestaciones extrajudiciales de Santana Báez.
Al respecto, se asevera que es el único testigo de cargo y “tipo de persona cuyo testimonio de ordinario [no] provoca o inspira confiabilidad fácilmente”. Opinión del Tribunal, pág. 380. Lo clasifica como “delincuente consuetudinario, dado a mentir, cuyas declaraciones deben sopesarse con mucho cuidado”. íd. Afirma que antes de la vista prelimi-nar cambió varias veces “su versión de los hechos”, aun cuando hemos visto (esc. 1 de la opinión del Tribunal), que la modificación crucial no fue sobre los hechos, sino de que no fue testigo ocular. Aduce que el testigo ha insistido que fue “presionado por los agentes del orden público” para de-clarar que presenció los hechos. Id. Finalmente, para la mayoría, esas manifestaciones hechas en tres (3) ocasiones distintas —suponemos que por su verdadero contenido in-trínseco— “pueden tener el efecto de destruir totalmente la determinación de causa probable”. Id.
*404Se trata de una conclusión mayoritaria implícita de mendacidad, pues inextricablemente tiende a prejuzgar, tachar y descartar (fatal y definitivamente) la credibilidad total de Santana Báez. Dificulta, por no decir imposibilita, cualquier explicación o intento de rehabilitación por parte del Ministerio Fiscal, o de sostener la causa probable en las admisiones, más la restante prueba testifical y documental. La mayoría ignora así la doctrina de que el
... que un testigo falte a la verdad en una parte de su testimo-nio no conlleva que necesariamente deba descartarse el resto de la declaración. Pueblo v. López Rivera, 102 D.P.R. 359 (1974); Pueblo v. Espinet Pagán, 112 D.P.R. 531 (1982). La máxima “falsus in uno, falsus in omnibus” no autoriza a rechazar toda declaración de un testigo porque se haya contradicho o faltara a la verdad en parte de su testimonio. Pueblo v. Méndez Feliciano, 90 D.P.R. 449 (1964). (Énfasis suplido.) Pueblo v. Pagán, Ortiz, 130 D.P.R. 470, 483 (1992).
i — I
No compartimos esa respetable ruta decisoria. Escoge-mos la metodología adjudicativa, a nuestro juicio correc-ta:(7) una revisión en retrospectiva de toda la prueba testi-*405fical y documental desfilada en la Vista Preliminar(8) frente al potencial de las manifestaciones alegadamente exculpatorias. Ésta demuestra que, distinto a la conclusión mayoritaria, las manifestaciones extrajudiciales, no jura-das, del testigo de cargo Santana Báez no son exculpatorias per se y, por ende, razonablemente podemos concluir que no cambian el resultado ni anulan la Vista Preliminar celebrada.
De entrada, nadie cuestiona seriamente que la declara-ción que Santana Báez suscribió y juró ante el Fiscal el 16 de noviembre de 1998 —que sirvió de base a la causa probable para el arresto— como coautor, incriminó directa-mente a Rodríguez Galindo y Ortiz Vega en el secuestro y eventual asesinato de la niña Lilliana Bárbara Cepeda Ca-sado (Barbarita).(9) Copia de esta declaración le fue entre-*406gada a sus abogados en la Vista Preliminar; de hecho, a su solicitud, se estipuló y convirtió en el Exhibit I de la defensa. En ésta, según hemos visto (Apéndice I del re-curso de certiorari, págs. 42-44), Santana Báez describió su vida e historial delictivo, en unión a su amigo Rodríguez Galindo, consistente de robo de mercancía en tiendas, hurto de automóviles y prostitución con hombres para cos-tear el uso de marihuana y heroína. Además, detalló la agresión y el secuestro que precedió a la violación y al ase-sinato de Barbarita perpetrado por los peticionarios Rodrí-guez Galindo y Ortiz Vega. A modo de paréntesis, no cabe duda que el conocimiento íntimo de esos hechos sólo lo produce una participación directa o el relato por uno de sus protagonistas. “[E]l reconocimiento de una actividad criminal de ordinario se hace ante amigos o gente en la que el declarante confía.” Pueblo v. Mendoza Lozada, 120 D.P.R. 815, 828 (1988).
Difícilmente puede argumentarse sorpresa o ignorancia de parte de los peticionarios y sus abogados del carácter de delincuente de Santana Báez (apodado “Mala Muerte”), y su condición de usuario de sustancias controladas. En el directo, Santana Báez reafirmó su vida delictiva y amistad con Rodríguez Galindo, y relató demás particularidades del crimen. Fue contrainterrogado extensamente. Los abo-gados de la defensa demostraron que en esos momentos estaba en la cárcel por car jacking. Le pidieron describir el *407jeep y lo pusieron a dibujar en la pizarra la escena del secuestro y crimen (acera; parking; dónde estaba Barba-rita sola comiendo un mantecado); cómo Rodríguez Ga-lindo la cogió, la agredió y la montó en el Jeep, y cuándo Ortiz Vega la sacó.

Con vista al conocimiento de su historial delictivo y como usuario de sustancias controladas, los peticionarios y sus abogados tuvieron amplia oportunidad para explorar y ampliar esos extremos y, además, cuestionar su credibili-dad, e incluso formular la pregunta clásica de si con ante-rioridad Santana Báez había prestado alguna declaración o había hecho manifestaciones incompatibles, contradicto-rias o que la alterara, si había sido presionado por las au-toridades o si le habían ofrecido inmunidad.

Ciertamente, tampoco el magistrado estaba ajeno al pro-blema de credibilidad que presentaba el testigo Santana Báez. Al determinar causa probable sabía muy bien que su dictamen en parte descansaba en el testimonio de un de-lincuente habitual, de dudosa reputación; claro está, apre-ciado a la luz de los demás testimonios de los otros testigos y la prueba documental corroborativa (fotos del sitio, in-forme forense, golpes y demás detalles). Así, en esa etapa, para fines del quantum de prueba exigido, estimó que toda la prueba podía
.. ser creída por una persona razonable y de conciencia no prevenida, sin entrar a dirimir la credibilidad que amerita la prueba presentada”. Pueblo v. Andaluz Méndez, 143 D.P.R. 656, 664 (1997).
A fin de cuentas, si no están afectados los sentidos de un adicto, su testimonio no debe ser “destruido como instru-mento evidenciario”. Pueblo v. Mendoza Lozada, supra, pág. 820.
Pero hay más. A poco profundicemos, vemos que no son exculpatorias, per se, las manifestaciones grabadas extra-judicialmente, ex parte, en las que, si bien Santana Báez negó su participación directa y conocimiento ocular del cri-*408men (salirse de participar), indudablemente inculpó a Ro-dríguez Galindo porque éste se lo relató. Lo mismo pasa con las manifestaciones contenidas en los informes de los agen-tes Fernández y Monge al decir en dos (2) ocasiones que no estuvo en el lugar de los hechos y que fueron los agentes quienes le indujeron a situarse allí.
El primer informe consigna que afirmó que lo
... de la muerte [de Barbarita] me lo dijo flaco [Rodríguez Galindo], quien es flaco, el que salió llorando en la televisión, él me dijo cómo fue que Moreno [Ortiz Vega} la violó y la mató.... Yo estoy seguro que ellos (flaco y moreno) lo hicieron pero no estuve allí .... (Énfasis suplido.) Apéndice J del Recurso de cer-tiorari, pág. 48.
Lo mismo surge del segundo informe, al reafirmar que no estuvo presente, pero “que uno de los acusados le había dicho ...”. (Énfasis suplido.) Apéndice K del Recurso de cer-tiorari, pág. 53.

En su sustrato, la declaración jurada y las tres (3) ma-nifestaciones de Santana Báez vía confesión como coautor o admisión de Rodríguez Galindo constituyen suficiente evi-dencia legal admisible en un juicio plenario,

(10)

 y tienen el denominador común de consistentemente relacionar e in-culpar directamente a este último y a Ortiz Vega en el se-cuestro y posterior asesinato de Barbarita.

Tampoco son exculpatorias las pruebas del polígrafo de 22 de octubre de 1998 y 16 de abril de 1999. Independien-temente de si son admisibles o no en evidencia, sus resulta-dos no favorecen ni exoneran a los peticionarios Rodríguez Galindo y Ortiz Vega. Revelan, en opinión del poligrafista Edrick Torres, que el conocimiento de los hechos que tiene el testigo Santana Báez “fue por una participación directa de los hechos”; “que él estuvo en las plantas de uvas playeras” *409donde asesinaron a Barbarita. (Énfasis suplido.) Anejo XIV del Escrito en cumplimiento de orden, págs. 60 y 68. Según esas pruebas, miente únicamente para exculparse de haber participado directamente.
En resumen, al momento de celebrarse la Vista Prelimi-nar, mediante testimonio jurado el testigo Santana Báez indudablemente se retractó de las previas manifestaciones extrajudiciales en que se “salía” del sitio y autoexoneraba de haber participado en el crimen. Al así hacerlo, retomó y reafirmó su declaración original jurada de 16 de noviembre e incuestionablemente relacionó á los peticionarios en el secuestro y asesinato de Barbarita. Ello, a la luz de la res-tante prueba testifical y documental, fue suficiente para una determinación de causa probable conforme a derecho.
Aún tomando las aludidas manifestaciones desde el punto de vista más favorable a la defensa y trasladarlas en retrospectiva al escenario de la Vista Preliminar (para fines de análisis revisorio) cuando las unimos a la restante prueba testifical y documental (indirecta o circunstancial) corroborante, de su faz podemos concluir que razonable-mente no alteraría el resultado de causa probable. No se trata de testimonio inherentemente irreal, increíble o improbable. Tampoco estaría carente de garantía circuns-tancial de veracidad, al menos en el extremo de las admi-siones incriminatorias hechas por Rodríguez Galindo a Santana Báez, en las cuales implicó a Ortiz Vega. “[L]a evidencia circunstancial es intrínsecamente igual que la evidencia directa.” Pueblo v. Pagán, Ortiz, supra, pág. 479 y casos allí citados. Repetimos, no estamos autorizados a rechazar automáticamente toda declaración de un testigo porque se haya contradicho o falte a la verdad en parte de su testimonio. Id.
Ante estas realidades, ¿cómo puede sostenerse entonces la premisa inarticulada mayoritaria de que estamos ante prueba exculpatoria per se, que el Ministerio Fiscal tenía el deber de entregar antes de la vista preliminar? ¿Cómo afir-*410mar que la certeza de esas tres (3) manifestaciones “pueden tener el efecto de destruir totalmente la determinación de causa probable que se hizo en este caso”? (Enfasis suplido y en el original.) Opinión de Tribunal, pág. 381. ¿Por qué descartar a priori su valor evidenciarlo, si como admisiones siempre incriminan a su expositor Rodríguez Galindo y éste, a su vez, a Ortiz Vega en el secuestro y asesinato de Barbarita? ¿Por qué ignorar la restante prueba testifical y documental corroborativa?
A lo sumo, ¿no estamos ante un problema de prueba par-cialmente contradictoria, sujeta su valor a ser dirimido en el juicio en su fondo?(11) Pueblo v. Andaluz Méndez, supra.
IV
Exculpar significa “[disculpar, justificar un proceder; descargar de culpa (v.) o eximir de cargo, (v. Culpar, Excul-pación, Exculparse.)” G. Cabanellas, Diccionario Enciclo-pédico de Derecho Usual, 20ma ed., Buenos Aires, Ed. He-liasta, T. III, pág. 625. Una lectura de la jurisprudencia y los comentaristas nos permite apreciar que, por su natura-leza y efecto, en derecho probatorio penal técnicamente existen dos (2) tipos de prueba exculpatoria,(12) la absoluta, per se, y la relativa (que sirve para impugnar o desmerecer *411la credibilidad de un testigo). Cualquiera de éstas, a su vez, puede ser directa o circunstancial, de carácter testifical, documental, tangible, científico, etc. Como sucede mu-chas veces, definirlas es fácil; sin embargo, lo difícil es re-conocerlas y aplicarlas en casos individuales debido al amplio abanico de posibilidades que las variantes en la conducta y reacción humana generan, fluctuaciones en los métodos de investigación y otros factores imponderables susceptibles de presentarse.
Conceptualmente hablando, prueba exculpatoria abso-luta, per se, es aquella que de su faz, ante un juzgador, directa y fehacientemente demuestra la inocencia y exo-nera a un sospechoso, denunciado o acusado, esto es, lo excluye de ser autor del delito objeto de investigación o encausamiento. Como el Ministerio Fiscal está obligado a hacer prevalecer la verdad y la justicia, ante prueba legí-tima exculpatoria absoluta, per se, convencido de que los cargos no pueden prevalecer —no importa la etapa procesal que sea— tiene el deber profesional y ético de sua sponte descubrirla o de someterla al tribunal y solicitar su archivo. Esa no es la situación de autos.
Bajo la categoría de prueba exculpatoria per se (absolu-ta) estarían algunas pruebas de sangre —debidamente au-tenticadas— de reconocida confiabilidad en el mundo mé-dico-forense (Incompatibilidad sanguínea y DNA); pruebas de balística y parafina; huellas dactilares y otras; protocolo de autopsia exculpatorio. También en el ámbito testimonial, la confesión corroborada de un testigo exonerando to-*412talmente al acusado.(13) De esta enumeración —no exhaus-tiva— aflora la característica medular de prueba exculpatoria absoluta per se; de ordinario, ésta no presenta una controversia que exija dirimir credibilidad.
Por el contrario, la prueba exculpatoria relativa se cen-tra sobre la credibilidad testimonial. Puede favorecer la defensa, pero no acredita con certeza la inocencia del acu-sado, esto es, no es exculpatoria per se.
Numerosas causas judiciales penales revelan que su utilidad es para impugnar el testigo. Tiene un potencial de ocurrencia mayor en situaciones en que un testigo de *413cargo: (a) hace una declaración extrajudicial incompatible con la declaración jurada ante el fiscal durante la investi-gación, o cuando se retracta de la misma en su testimonio jurado en recinto judicial, o cuando se contradice en extre-mos que pudieran ser esenciales, tales como identificación o descripción física del acusado, escena del delito, clase de armas;(14) (b) existe una convicción previa por peijurio; (c) demuestra prejuicio contra el acusado; (d) se producen fal-sas declaraciones en sus planillas de contribución sobre ingresos; (e) demuestra reputación de persona mendaz en la comunidad; (f) refleja algún grado de incapacidad mental; (g) resultado negativo en una prueba de polígrafo.
V
Más allá de lo inmeritorio del alegato de prueba excul-patoria per se, bajo la cláusula constitucional del debido proceso de ley, según el esquema actual de nuestro ordena-miento procesal penal, jurisprudencial y reglamentario, tampoco el Ministerio Fiscal estaba obligado a descubrir los documentos y la grabación reclamados por Rodríguez Galindo y Ortiz Vega antes de presentarse formalmente la acusación por asesinato.(15)
*414Al hacerse eco de esa pretensión, la mayoría por fiat judicial enmienda sustancialmente hoy las Reglas de Pro-cedimiento Criminal vigentes, hace de la vista preliminar un juicio y desarticula la armonía, el balance y el orden procesal en materia de descubrimiento. Nos explicamos.
El descubrimiento de prueba, expresamente visualizado en la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, sólo procede “\p]revia moción del acusado sometida en cualquier momento después de haberse presentado la acu-sación o denuncia y dentro del término prescrito para so-meterla
Esta Regla 95 de Procedimiento Criminal, supra,
... establece que la obligación del fiscal de descubrir informa-ción o evidencia a la defensa se activa con la presentación del pliego acusatorio, esto es, con la denuncia en caso de delito menos grave o con la acusación en caso de delito grave. E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. II, Sec. 10.3, págs. 42-43.
En el ámbito procesal penal de descubrimiento de prueba, la mayoría altera injustificada y peligrosamente *415nuestro estado de derecho expuesto en Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299 (1991); Pueblo v. Romero Rodríguez, 112 D.P.R. 437 (1982); Pueblo v. Cancel Hernández, 111 D.P.R. 625 (1981), y en Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243 (1979). Dicha normativa —establecida según indicado en Brady v. Maryland, supra, y adoptada en nuestra jurisdicción— busca evitar que se celebren jui-cios injustos sin que la defensa tenga acceso a evidencia exculpatoria conocida por el Ministerio Público. No crea un derecho constitucional a descubrimiento antes del juicio. Weatherford v. Bursey, 429 U.S. 545 (1977).(16)
La regla general es que no hay exigencia alguna de des-cubrimiento de prueba exculpatoria antes del juicio.(17) Sólo si resulta demasiado oneroso para la defensa, por excep-ción, debe descubrirse antes del juicio, pero después de la acusación. 5 LaFave and Israel, Criminal Procedure Sec. 20.7, págs. 894-895 (2da ed. 1992).
Salvo cuando verdaderamente estamos ante evidencia exculpatoria, per se, requerir al Ministerio Fiscal que re-vele anticipadamente cualquier evidencia que potencial-*416mente pudiera ser favorable al acusado desnaturaliza la vista preliminar, convirtiéndola en un juicio plenario, esce-nario que siempre hemos rechazado. Pueblo v. Andaluz Méndez, supra; Pueblo v. Rodríguez Aponte, supra. El fiscal tiene el derecho a elegir la evidencia que va a usar en esta etapa para cumplir el modesto quantum de prueba exigido. No está obligado a revelar prueba que teóricamente pu-diera ser favorable a la defensa, como lo serían: conviccio-nes previas de testigos de cargo, testimonios conflictivos, etc. A fin de cuentas, en la vista preliminar el magistrado no tiene que recibir prueba de defensa que “requiera resolver cuestiones de credibilidad que correspondan a la etapa del juicio”. (Enfasis en el original.) Pueblo v. Andaluz Méndez, supra, pág. 663.
En conclusión, no existe en este caso argumento persua-sivo de debido proceso de ley. Las manifestaciones extraju-diciales del testigo de cargo Santana Báez no son exculpa-torias per se. Aunque pudieran ser útiles a la defensa para propósitos de impugnación, no acreditan fehacientemente la inocencia de los imputados; por el contrario, como admi-siones, los incriminanj.(18)
*417VI
Recapitulando. Primero, en recta juridicidad no estamos ante prueba exculpatoria per se; como coautor o en la alter-nativa, vía admisiones, todas las manifestaciones de Santana Báez inculpan siempre a los peticionarios Rodríguez Galindo y Ortiz Vega. Segundo, una adjudicación y revi-sión de toda la prueba desfilada y lo acontecido en la Vista Preliminar pone de manifiesto y sostiene la conclusión de que razonablemente no se variaría la determinación de causa probable; fue “conforme a derecho” bajo los paráme-tros jurisprudenciales de credibilidad pertinentes. Esta si-tuación se impone, independientemente de que el testimo-nio de Santana Báez se examine como que presenció el secuestro y la agresión que culminó en el crimen de Bar-barita, o que mintió en ese extremo y advino en su conoci-miento por la admisión de su amigo Rodríguez Galindo (en unión a la otra prueba testifical y documental corroborante). Tercero, el descubrimiento de prueba dispo-nible en virtud de la Regla 95(a)(2) de Procedimiento Criminal, 34 L.P.R.A. Ap. II —declaraciones no juradas, de testigos de cargo que hayan prestado testimonio en la Vista de Causa Probable (Regla 6) o en la Vista Preliminar *418(Regla 23), salvo las exculpatorias per se— comienza con la presentación de la acusación, no antes. Cuarto, por diligen-cias del Ministerio Fiscal, los peticionarios poseían y po-seen para el juicio la alegada evidencia exculpatoria; mo-mento en que debe evaluarse finalmente la credibilidad que debe merecer Santana Báez.
Finalmente, nos preocupa que, contrario a las normas prevalecientes, los abogados de los peticionarios Ortiz Vega y Rodríguez Galindo hayan presentado ante este Foro ape-lativo la declaración jurada reciente de la Sra. Norkalis Báez —madre del testigo de cargo Santana Báez— aun cuando aceptan que nunca ha formado parte del expediente ni de los autos judiciales. Somos Tribunal Supremo, no de Primera Instancia, sin autoridad para recibirlo; menos, para tomarla en cuenta. La mayoría debió ordenar su in-mediato desglose.
“Cuando se comunica a las grandes masas de gentes cosas lejanas, extrañas y complejas, la verdad sufre considerable-mente y, a veces, una distorsión radical. Lo com-plejo se torna en simple, lo hipotético en dogmático, y lo relativo en absoluto.” (Enfasis suplido y traducción nuestra.) W. Lippman, Essays in the public philosophy, Boston, Ed. Little, Brown and Co., 1955, en D.B. Baker, Power Quotes, 1992, pág. 164.
En este caso aflora un desmedido afán publicitario. Aconsejamos prudencia a los fiscales y abogados de la defensa. Bajo nuestro ordenamiento jurídico y normas éti-cas, los casos, aún los más sonados (a veces más tristes), se litigan y adjudican —ganan o pierden— en los tribunales a base de un análisis integral de la prueba; no con titulares ni noticias originadas en conferencias de prensa.
*419— O —

 Fuenteovejuna, España, Ed. Bruño, 1991, Tercer Acto, Versos 2101-2105, pág. 157.


 Veamos los antecedentes y las circunstancias que se exponen en tomo al origen de esas manifestaciones.
El 9 de junio de 1997 —un día después de su desaparición— se encontró en el área playera El Escambrón el cadáver de la niña Lilliana Bárbara Cepeda Casado *400(Barbarita). Al iniciarse la investigación surgieron varias teorías y la convergencia de la Policía y del Departamento de Justicia, así como del Negociado Federal de Investigaciones.
El Departamento de Justicia asumió la investigación ante la posibilidad de que un menor, hermano de la víctima, estuviera involucrado. Descartada esa posibilidad, refirió la investigación nuevamente a la Policía y en comunicado de prensa informó que su pesquisa reflejaba que la muerte no fue accidental; que no había evidencia suficiente para concluir qué persona estranguló a la menor, y que la Policía conti-nuaba investigando.
En septiembre de 1998 los investigadores descubrieron que Santana Báez —re-cluido en una institución penal-— conocía por haber participado en el secuestro que culminó en el asesinato de Barbarita. El 16 de noviembre, Santana Báez prestó declaración jurada mediante la cual incriminó a Eugenio J. Rodríguez Galindo y José L. Ortiz Vega, y, a petición suya, ingresó al Albergue para Protección de Víctimas y Testigos. Allí, al recibir numerosas amenazas de muerte —a insistencia de Evange-lino Martínez Peralta, cliente del albergue y líder de los conspiradores contra Santana Báez— negó su participación. A esos efectos, preparó una grabación en la que expresó que a insistencia de los agentes del Negociado de Investigaciones Especiales (N.I.E.) había declarado que presenció parte de los hechos, cuando en realidad los conoció porque el acusado Rodríguez Galindo se los relató. La grabación no terminó con las amenazas contra su vida, y el 27 de noviembre, ante un inminente atentado, Santana Báez escapó del albergue. Horas más tarde fue arrestado y llevado a otro albergue. Julio A. Carrasquillo Rivera prestó declaración jurada en la que afirmó que advirtió a Santana Báez sobre el peligro y le aconsejó fugarse.
El agente del N.I.E., Héctor Fernández, preparó en manuscrito un informe —con fecha de 28 de noviembre— de tales incidentes (Apéndice J del Recurso de certiorari). En lo pertinente, consignó el siguiente diálogo con Santana Báez: Que “los agentes del C.I.C., que agente, Torres y Figueroa me pusieron ahí en la escena del crimen pero yo nunca estuve allí, eso de la muerte me lo dijo flaco, quién es flaco [Rodríguez Galindo], el que salió llorando en la televisión él me dijo cómo fue que moreno [Ortiz Vega] la violó y la mató; pero tú estás seguro de lo que tú me estás diciendo, yo estoy seguro todo esto me lo contaron, pero ellos los agentes (C.I.C.) me dijeron que así el caso no servía que tenían que ponerme a mí en la escena para que el caso fuera sólido, que estuviera tranquilo que esto estaba cuadrau. Yo estoy seguro que ellos (flaco y moreno) lo hicieron pero no estuve allí ...”. íd., pág. 48. El informe, in fine, consigna que Santana Báez lo repitió en presencia del agente Edwin Monge.
Subsiguientemente, en el albergue, Santana Báez, aún temiendo por su vida y desconfiando de los agentes del N.I.E. reiteró, en lo pertinente, su declaración de “que él (no) nunca estuvo presente en los hechos que éste está declarando; que los agentes del C.I.C. de San Juan, Homicidio, le pidieron que indicara que él estaba en el lugar de los hechos pues si él declaraba que uno de los acusados le había dicho no tenían un caso. Que hubo una Fiscal que le presentó unas fotografías de unas niñas, para que él pudiera Id. a la víctima y él no pudo Id. a nadie[;] que ésta misma le mostró la fotografía donde estaba la víctima, que durante el Line Up un agente del C.I.C. de Homicidio le indicó que el sospechoso era uno Bien Flaco que el Resto de Hombres del Line Up eran personas corpulentas, que constantemente lo mant[uviero]n intimidado con el caso”. Apéndice K del Recurso de certiorari, pág. 53.


 Nada tiene de extraño que muchos crímenes sean esclarecidos en virtud de información suministrada tiempo después por uno de sus co-autores cuando están ingresados en las cárceles por otros delitos. Véase Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454 (1988).
*401Por experiencia judicial acumulada, sabemos del dantesco y violento ambiente que a veces impera en las cárceles por gangas que luchan su control, por venganza o por “castigar” a reclusos sumariados a quienes se les ha imputado el asesinato o violación de infantes, menores, mujeres embarazadas o de avanzada edad; estos se exponen a grave daño corporal o muerte. Véase Pueblo v. Morales Roque, 113 D.P.R. 876 (1983), en que un acusado de evadirse de institución penal, como defensa de “estado de necesidad”, alegó que semanas antes fue víctima de un atentado de ase-sinato por otro recluso, quien manifestó que lo mataría en el futuro.


 El sumario fiscal es privado y secreto. Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 163 (1986); Silva Iglecia v. F.E.I., 137 D.P.R. 821 (1995). Por ende, el Ministerio Fiscal no tiene el deber “de rutinariamente entregar su expediente com-pleto al abogado de la defensa”. United States v. Agurs, 427 U.S. 97, 111 (1976). Tampoco que “realice una detallada contabilidad a la defensa de toda la investiga-ción en un caso.” Moore v. Illinois, 408 U.S. 786, 795 (1972). (Traducciones nuestras.)


 En Brady v. Maryland, 373 U.S. 83 (1963), se impuso al Fiscal un deber afirmativo de producir, en él momento apropiado, evidencia requerida que material-mente favorece al acusado de forma directa o de impugnación. Para activar con éxito la doctrina de Brady tienen que establecerse tres (3) requisitos: (a) la supresión de evidencia por parte del Fiscal; (b) el carácter favorable de dicha evidencia, y (c) su materialidad. Moore v. Illinois, supra, págs. 794-795. El criterio de materialidad originalmente formulado por el Tribunal Supremo federal requería que el acusado estableciera que la evidencia ocultada, evaluada en el contexto de todo él récord, creara una duda razonable sobre la culpabilidad. United States v. Agurs, supra. Años después, en United States v. Bagley, 473 U.S. 667, 667-682 (1985), se modificó para exigir prueba, también a la luz de todo él récord, de “razonable probabilidad” de un resultado favorable diferente, esto es, alterando el veredicto o la pena impuesta.
*402En United States v. Agurs, supra, pág. 103, se describió la doctrina de Brady v. Maryland, supra, como “descubrimiento, después del juicio, de información conocida por el Fiscal, pero desconocida para la defensa”. (Traducción nuestra.) No trata sobre descubrimiento antes del juicio (pretrial discovery).
Aplicar a Brady v. Maryland, supra, significa que la evidencia debe favorecer a la defensa. El Ministerio Fiscal no tiene obligación de mostrar evidencia incrimina-toria o neutral. La evidencia favorable ha sido descrita como aquella que “de su faz es favorable y directamente exculpatoria o mitigante”. Nota: A Defendants Right to Inspect Pretrial Congressional Testimony of Government Witnesses, 80 L.J. 1388, 1400 (1971). Puede ser pertinente a la credibilidad del testigo y referirse a manifes-taciones previas inconsistentes. Giglio v. United States, 405 U.S. 150 (1972); United States v. Bagley, supra. Sin embargo, evidencia que sólo sea útil a la defensa, no cae bajo el manto de Brady v. Maryland, supra. Giles v. Maryland, 386 U.S. 66 (1967).
Ahora bien, hemos de recordar la admonición del Supremo federal de que el “Ifiscal prudente resolverá las preguntas dudosas a favor del descubrimiento”. (Traducción nuestra.) United States v. Agurs, supra, pág. 108.


 El alcance que debe darse al descubrimiento de prueba en lo penal ha gene-rado, en y fuera de los estrados, intenso debate.
En apretada síntesis, los que abogan su extensión enfatizan que los procesos constituyen la búsqueda de la verdad —no una teoría deportiva de la justicia— deben ser justos y eliminar el juego de ciegos {games of blind man’s bluff) o juicios sorpresivos {trial by surprise).
En contra, se expone el argumento de reciprocidad. Aducen que en lo penal, a diferencia del descubrimiento en lo civil —los derechos constitucionales de los acusa-dos, en particular el privilegio a no incriminarse— impide lograr el balance y la reciprocidad total que presupone el descubrimiento. Si al igual que en lo civil no se logra que el descubrimiento sea una vía de dos (2) tránsitos contrarios (“two-ways street”) se estaría creando un mayor desbalance a favor del acusado. Arguyen, ade-más, que un descubrimiento tan amplio como el propuesto facilitaría el perjurio, es decir, permitiría fabricar teorías defensivas que evadan la detección de perjurio, al conocer detalles de la evidencia en poder del fiscal. Señalan, también, que podría *403utilizarse para intimidar testigos de cargo. Finalmente, sostienen que al considerar estos factores y las alternativas existentes para evitar sorpresas que afectan el juicio justo, el “precio” del descubrimiento amplio y liberal no supera sus beneficios.
Como respuesta, los proponentes sostienen que los costos aludidos, de existir, se exageran y las alternativas para evitar sorpresas en los juicios no son efectivas. 5 LaFave and Israel, Criminal Procedure, págs. 836-842 (2da ed. 1992).
El argumento jurídicamente más sólido es el relacionado con la imposibilidad —sin chocar con la Constitución— de evolucionar y lograr entre Ministerio Fiscal y acusado verdaderamente la reciprocidad en que se basa un esquema balanceado y justo sobre descubrimiento de prueba.


 Salvo que cada ocultación de prueba se estime error automático, esa no es la metodología adjudicativa a seguirse. “No podemos consistentemente tratar toda ocul-tación de prueba exculpatoria como si fuese un error. Por ende, el Juez no debe ordenar un nuevo juicio cada vez que no pueda caracterizar una omisión a descubrir como perjudicial bajo la acostumbrada medida (standard) de error perjudicial. Bajo esa medida, cuando el error está presente en el récord, el Juez revisor debe dejar sin efecto el veredicto y sentencia, a menos que ‘esté convencido de que el error no influenció al jurado, o tuvo un efecto menor’.” (Traducción nuestra.) Kotteakos v. United States, 328 U.S. 750, 764 (1946).
Y, posteriormente, en United States v. Bagley, supra, págs. 675-676, en el texto original se reafirmó así la norma de Brady v. Maryland, supra: “para reiterar un punto crítico, el Fiscal no viola su deber constitucional de revelar a menos que su omisión sea de suficiente significado para resultar en una negativa al derecho del acusado a un juicio justo.” (Traducción nuestra.) Y en la misma página 675 (esc. 7 in fine) de United States v. Bagley, supra, se advierte que “[m]ás aún, la regla de que el Fiscal comete error al fallar en divulgar evidencia favorable al acusado, no importa cuán insignificante sea, impondría una carga imposible al Fiscal y minaría el interés de finalidad de las sentencias”. (Traducción nuestra.)


 Conforme el expediente judicial y minutas de la Vista Preliminar, éstas se celebraron ante el Juez, Hon. Ferdinand Mercado, el 16 y 17 de diciembre de 1998.
Un meticuloso examen de ese expediente, sobre todo de las minutas y notas, nos permiten concluir que, contrario a la conclusión mayoritaria, la determinación de causa probable se fundó no sólo en el testimonio de Santana Báez, sino en un análisis integral de toda la prueba testifical y documental del Ministerio Fiscal.
Del Ministerio Fiscal, el Magistrado recibió testimonios —directo y contrainte-rrogatorio— de los testigos Carmen Casado, policía Edgardo Rivera Navedo, Santana Báez y Lydia Álvarez Pagán, Directora Ejecutiva del Instituto de Ciencias Forenses. Por la defensa, los testimonios de Jorge L. Agosto, Magaly Rodríguez, Pablo Rodríguez, Carlos José Suárez y Anthony Batista.
Además, evaluó la siguiente prueba documental, que luego de ser identificada por los testigos, fue admitida en evidencia: Exhibit I (foto del Area del Escambrón); Exhibit II (a-f); Exhibit III (Acta de Rueda de Confrontación); Exhibit IV (Siete (7) fotos del cuerpo de Barbarita mostrando traumas recibidos): Exhibit V (Informe Mé-dico Forense); Exhibit VI (Certificación de la Autoridad Metropolitana de Autobuses de que estaba funcionando y prestando servicio durante el día del crimen); Exhibit VII (a-k) (once (11) fotos de la niña Amandita).


 En esta declaración, llena de penosos pero reveladores detalles del historial delictivo de los protagonistas y el morboso crimen —previas las advertencias de ley y en presencia y con la firma de su madre, Sra. Norkalis Báez■— Santana Báez juró ante el fiscal Rubén Guzmán que conoció a Rodríguez Galindo a los catorce (14) o quince (15) años mientras robaba dulces en una tienda. Desde esa época utilizaba sustancias controladas junto a él. Sufragaban el vicio robando y prostituyéndose con otros hombres.
El 8 de junio de 1997 acompañó a Rodríguez Galindo al área del Escambrón en un jeep Suzuki blanco de capota negra, a buscar $1,000. En el trayecto enrolaron e ingirieron marihuana y heroína. Al llegar al Escambrón se aproximaron a uno de los estacionamientos donde estaba una niña sentada en un muro amarillo cerca de la carretera. Rodríguez Galindo se detuvo frente a ella y la montó en la parte trasera *406del vehículo. La golpeó con la culata de una pistola dejándola inconsciente y ordenó a Santana Báez montarse en la parte de atrás del vehículo.
Más adelante, en el otro estacionamiento, recogió a un sujeto, quien reprochó a Rodríguez Galindo que estuviera acompañado con Santana Báez. Aquél le dijo que no se preocupara pues Santana Báez era de confianza. Acto seguido, Santana Báez los ayudó a trasladar la niña al área de unas uvas playeras. De camino, el sujeto se viró y amenazó con matarlo si decía algo. El sujeto estaba con la niña abajo, en el interior de las uvas playeras, mientras Rodríguez Galindo observaba hacia hiera.
Santana Báez optó por irse del lugar. Tomó un autobús de la Autoridad Metro-politana de Autobuses (A.M.A.) hacia San Juan y luego otro hacia Río Piedras, donde estuvo prostituyéndose toda la noche. La mañana siguiente fue a buscar a Rodríguez Galindo a su casa y, mientras consumían drogas, Rodríguez Galindo le dijo que tuvieron que matar a la niña a golpes porque se despertó mientras la violaban. De-claró, además, que Rodríguez Galindo le indicó que el sujeto (Ortiz Vega) era el pa-drastro de la niña y quería que lo matara a él.


 La Regla 62(A) de Evidencia, 32 L.P.R.A. Ap. IV, sobre Admisiones, admite como excepción a la regla de exclusión de prueba de referencia las declaraciones ofrecidas contra un acusado si es hecha por éste en su capacidad individual. Pueblo v. López Guzmán, 131 D.P.R. 867 (1992).


 Hemos caracterizado las declaraciones extrajudiciales de testigos de cargo que se retractan del testimonio judicial como “inherentemente sospechosas] y, de ordinario, no constituye una base adecuada para la concesión de un nuevo juicio”. Pueblo v. Chévere Heredia, 139 D.P.R. 1, 32 (1995). Son muy poco confiables “porque generalmente se hacen ... al margen del ambiente solemne del tribunal, a instancias de partes interesadas y por testigos muy susceptibles a la intimidación o sugestión, dados a testimonios inconsistentes”. Id., pág. 33.


 En su concepción original, las llamadas declaraciones exculpatorias se defi-nían como “aseveraciones del acusado que en un momento intentaron demostrar su inocencia, pero, que en el juicio tienden a incriminarlo. Un uso frecuente que el fiscal hace de las declaraciones exculpatorias, es presentarlas en conjunto con evidencia que tiende a establecer su falsedad. El Jurado es entonces llamado a inferir del hecho de que el acusado brindó una falsa declaración exculpatoria, que estaba con-siente de su culpabilidad y, en última instancia, era culpable. Aparte de esta ruta ‘conciencia de culpabilidad’, declaraciones exculpatorias y admisiones, claro está, pueden también utilizarse para probar la culpabilidad de diferentes maneras circunstanciales.
*411“En general, es poco probable que estas tradicionales distinciones tengan mu-cha validez, al menos con relación a las muchas controversias sobre confesiones. Miranda v. Arizona, por ejemplo, claramente rechazó la distinción en lo que respecta a su determinación. Así los requisitos de Miranda deben ser observados para esta-blecer la admisibilidad de cualquier declaración incriminatoria resultado de un in-terrogatorio bajo custodia, aun cuando esa declaración podría, en términos tradicio-nales, ser categorizada como admisión o declaración exculpatoria. Queda la posibilidad de que algunos requisitos legales apliquen a declaraciones del acusado que se consideren completamente incriminatorias, brindadas por la fiscalía, tal como se aplican a las tradicionalmente conocidas como confesiones”. (Traducción nuestra.) E.W. Clearly, McCormick on Evidence, 3ra ed., Minnessota, Ed. West Publishing Co., 1984, Cap. 14, Sec. 144, pág. 362.


 Sin pretensiones de agotarla, la casuística en la jurisdicción federal y estatal sobre evidencia exculpatoria, per se, nos brinda varias modalidades.
Ministerio Fiscal ocultó prueba de que otro sospechoso, de hecho, cometió el delito: Cannon v. State of Alabama, 558 F.2d 1211 (5to Cir. 1977), existencia de testigo ocular que identificó a otro, no al acusado; Wilkinson v. Ellis, 484 F. Supp. 1072 (E.D. Pa. 1980), destruyó grabación de un tercero confesando haber cometido el delito; Application of Kapatos, 208 F. Supp. 883 (S.D. N.Y. 1962), ocultó evidencia de que dos (2) testigos oculares habían visto a otras dos personas, no al acusado, correr hacia un automóvil cerca del lugar al momento del homicidio, y Nelson v. State, 208 N.W.2d 410 (1973), cómplice-testigo testificó en el juicio que el acusado había dispa-rado a la víctima y el Fiscal suprimió evidencia de la confesión de dicho testigo a un compañero de celda de que él mismo era quien le había disparado).
Evidencia exculpatoria o falsa relacionada con manifestaciones previas incon-sistentes de testigos: Lindsey v. King, 769 F.2d 1034 (5to Cir. 1985), ocultación de declaración previa de testigo ocular (que identificó en el juicio al acusado) y decía que no podía identificar al que cometió el crimen; United States v. Anderson, 574 F.2d 1347 (5to Cir. 1978), declaración previa demostrativa que el testigo participó en el crimen; Davis v. Heyd, 479 F.2d 446 (5to Cir. 1973), manifestaciones previas incon-sistentes del testigo que apoyaban defensa acusado de que la muerte fue accidental, y Napue v. Illinois, 360 U.S. 264 (1959), ocultación de acuerdo de inmunidad entre Fiscal y testigo para lograr su testimonio.
Ministerio Fiscal ocultó o presentó testimonio falso sobre evidencia física: United States v. Baldi, 195 F.2d 815 (3er Cir. 1952), ocultó bala e informe balístico demos-trativo de que la policía, y no el acusado, mató a la víctima; People v. Walker, 504 P.2d 1098 (1973), Fiscal ocultó revólver de la víctima e informe balístico que apoyaba el reclamo de defensa propia; Miller v. Pate, 386 U.S. 1 (1967), Fiscal confundió al jurado al representarles que las manchas en una ropa alegadamente perteneciente al acusado correspondían a la víctima aun cuando sabía que las manchas eran de pintura; Alcorta v. Texas, 355 U.S. 28 (1957), Fiscal intencional mente excluyó infor-mación de una declaración escrita del testigo, mostrada a la defensa, que establecía que dicho testigo había mantenido relaciones íntimas con la esposa asesinada; People v. Loftis, 370 N.E.2d 1160 (1977), víctima de violación testificó que el acusado le desgarró la ropa y el Fiscal ocultó la ropa no desgarrada; People v. Wisniewski, 290 N.E.2d 414 (1972), acusado alegaba que mató a la víctima después que ésta lo atacó con un tubo y el Fiscal ocultó el tubo encontrado en la escena; Arline v. State, 294 N.E.2d 840 (1973), y Com. v. Lam Hue To, 461 N.E.2d 776 (1984), Fiscales ocultaron cuchillos que apoyaban teoría defensa propia.


 Dificultades dimanantes del grado de agudeza mental, inteligencia, prepa-ración educativa, percepción —color y forma del cabello, ojos, tez, edad, peso, esta-tura, vestimenta— cálculos en distancia y velocidad —diferentes formas de armas de fuego, pérdida y posterior recuperación de la memoria— imposibilitan que normal-mente una persona en calidad de testigo salvo aquellas dotadas con memoria “foto-gráfica”puedan repetir ad verbatim una declaración; siempre existen de buena fe, lapsus, lagunas y errores en cálculos.
Nuestra jurisprudencia reconoce esta realidad en el ámbito de valorar y adju-dicar la prueba, a través de la norma de que omisiones y contradicciones sobre he-chos no esenciales no desmerecen la credibilidad de un testigo.


 Luego de la válida determinación de causa probable para arresto el 16 de noviembre de 1998 por la muerte de Barbarita, el 16 y 17 de diciembre se celebró la Vista Preliminar, y el 14 de enero de 1999 se leyeron las acusaciones. En esta fecha, antes de que la defensa presentara una moción de 19 de enero a esos fines y activara el descubrimiento, el Ministerio Público le informó que le entregaría una grabación e informes del Negociado de Investigaciones Especiales (N.I.E.), hecha por el coautor, testigo principal de cargo, Santana Báez.
*414Ante la necesidad de fotocopiar todos los documentos objeto del descubrimiento, el Fiscal indicó a la representación legal de la defensa, Ledo. Roberto Alonso Santiago, que lo llamaría para que pasara a recogerlas. Le informó, además, el contenido de unas grabaciones, quién las tomó, dónde y las circunstancias en que se produjeron. Al día siguiente, la defensa reveló el contenido de la grabación en confe-rencia de prensa. El 15 de enero de 1999, el Ministerio Público advirtió al Tribunal de Primera Instancia lo ocurrido y aclaró su disposición de siempre entregar toda la prueba a la defensa y nunca haber ocultado evidencia exculpatoria. El mismo día la defensa informó al tribunal la gestión del Ministerio Público, caracterizándola de “acto de gran responsabilidad ética, atendiendo la máxima de preservar y adelantar la pureza de los procedimientos”. Requirieron, además, la grabación. El 19 de enero de 1999 solicitaron el descubrimiento de prueba mediante una moción denominada “Primera Moción al Amparo de la Regla 95 de las de Procedimiento Criminal”.
Subsiguientemente pidieron la desestimación de las acusaciones. El 25 de marzo de 1999, y notificada el 29, el Tribunal de Primera Instancia denegó la deses-timación y supresión de identificación. El 13 de abril de 1999, el Tribunal de Circuito de Apelaciones confirmó. El 23 de abril, previa petición de certiorari y auxilio de jurisdicción, concedimos al Procurador General término para que mostrara causa por la cual no debíamos revocar el dictamen del Tribunal de Circuito de Apelaciones.
Con vista a su comparecencia, proveimos no ha lugar al certiorari y auxilio de jurisdicción. En reconsideración, el 29 de mayo de 1999 la mayoría del Tribunal ordenó al Ministerio Público que mostrara causa por la cual no debiera reconside-rarse, expedir y revocar al Tribunal de Circuito de Apelaciones y devolver al Tribunal de Primera Instancia para la celebración de una nueva Vista Preliminar.


 Nuestras reglas y jurisprudencia satisfacen plenamente la exigencia cons-titucional de debido proceso de ley y obliga al Estado a revelar a la defensa evidencia exculpatoria. Dicha exigencia se cimienta en el derecho que asiste a todo acusado a un juicio justo. Si el Estado no descubre a la defensa evidencia exculpatoria, que de haberse suministrado oportunamente, con razonable probabilidad, el resultado del juicio hubiera sido distinto, se anula la condena y se ordena un nuevo juicio. Pueblo v. Rivera Rodríguez, 138 D.P.R. 138 (1995). Es decir, sobre la omisión a descubrir, nuestra casuística, al igual que la norteamericana (Wood v. Bartholomew, 116 S.Ct. 7 (1995); Kyles v.Whitley, 514 U.S. 419 (1995); United States v. Bagley, supra; United States v. Agurs, supra; Brady v. Maryland, supra), se centra en la celebración del juicio, lógicamente después de la acusación. En esa situación, para que proceda el dictamen de nulidad de la condena y un nuevo juicio, tiene que establecerse satis-factoriamente que de haberse revelado oportunamente la evidencia exculpatoria, razonablemente el resultado del juicio hubiese sido distinto.


 Es claro, pues, que distinto al criterio mayoritario, nuestro ordenamiento procesal penal no impone la obligación al Ministerio Fiscal de revelar evidencia antes de presentar acusación, esto es, en procedimientos anteriores al juicio, como es la Vista Preliminar. El deber surge luego de la acusación, previa la correspondiente Vista Preliminar. La razón es sencilla: en las etapas previas a la acusación se busca que el Estado tenga base suficiente para continuar con el proceso judicial y no esta-blecer culpabilidad o inocencia, escudriñando las múltiples defensas y teorías que pueda interponer o elaborar un acusado. Pueblo v. Andaluz Méndez, 143 D.P.R. 656 (1997); Pueblo v. Rivera Rodríguez, supra; Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985); Pueblo v. López Camacho, 98 D.P.R. 700 (1970).


 Aclarado el prisma decisorio, bajo el limitado ámbito de la Regla 23(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, que regula la Vista Preliminar, la de-fensa tampoco tenía derecho a que el Ministerio Fiscal revelara las manifestaciones extrajudiciales no juradas que conociera había hecho el testigo Santana Báez. Nue-vamente vemos que esta regla dispone taxativamente que “al ser requerido para ello el fiscal pondrá a disposición de la persona las declaraciones juradas que tuviera en su poder de testigos que haya puesto a declarar en la vista”. La declaración que pretendieron descubrir en este caso no fueron juradas', están claramente excluidas de la disposición reglamentaria anterior. El Ministerio Público cumplió cabalmente su deber y durante la Vista Preliminar entregó a la defensa las declaraciones juradas de los testigos que allí declararon.
Igual solución se impone bajo la norma adoptada en Pueblo v. Ribas, 83 D.P.R. 386 (1961), y expandida en Pueblo v. Delgado López, 106 D.P.R. 441 (1977) (en ambos casos revocamos la denegatoria de instancia sobre acceso a declaraciones anteriores de testigos, luego de que fueron examinados en el interrogatorio directo durante el juicio). El acusado tiene la oportunidad de obtener copia de cualquier declaración que haya prestado un testigo de cargo, si la solicita luego de haber prestado testimo-nio en el juicio y cuando esté en el turno de repregunta y si se refiere a los hechos en controversia que se están ventilando.
Criterio similar aplica al argumento de que Fiscalía ocultó el resultado de la prueba de polígrafo. Primero, no había derecho a descubrirla antes ni durante la Vista Preliminar. Cabe señalar, sin embargo, que Fiscalía la entregó a la defensa *417antes del juicio, cumpliendo así con el debido proceso de ley. Segundo, quaere, si en nuestra jurisdicción el resultado de la prueba de polígrafo es admisible. En Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986), se consignaron consignó serias dudas sobre su confiabilidad. Tercero, difícilmente pueden estimarse exculpatorias. Según indicado, las respuestas en las que Santana Báez fue veraz o mintió en la prueba del 22 de octubre de 1998 conforme la opinión pericial del poligrafista incriminan a los peticionarios Rodríguez Galindo y Ortiz Vega.
Coincidimos con el criterio del reputado Tribunal de Circuito de Apelaciones, de que será en el juicio que se evaluará la suficiencia de la prueba del Ministerio Fiscal, dirimirán los aspectos de credibilidad, incluso las distintas manifestaciones del tes-tigo Santana Báez y validez de las identificaciones. No es menester elaborar que carece de méritos el pedido para suprimir la identificación de los acusados Rodríguez Galindo y Ortiz Vega. No cabe argumentar que se trata de evidencia obtenida sin orden judicial, sobre la cual recae presunción de invalidez.
Los autos revelan que la defensa tuvo amplia oportunidad en la vista celebrada a esos fines de persuadir al juzgador de que la identificación realizada mediante rueda de detenidos fue lo suficientemente sugestiva para invalidarse. Pueblo v. Colón Bernier, 148 D.P.R. 135 (1998). No tuvieron éxito, y el juzgador, quien aquilató dicha prueba, merece nuestra total deferencia.